Citation Nr: 0114423	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from January 1998 to March 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  


REMAND

This appeal arises out of the veteran's claim that he should 
be awarded service connection for a bilateral knee 
disability, which he maintains had its onset during active 
service.  

A review of the veteran's service medical records reveals 
that his service entrance examination report, dated in June 
1997, was negative for any defects or abnormalities of the 
veteran's knees.  The veteran entered active service in 
January 1998.  In February 1998, he was seen with a complex 
tear of the posterior horn of the left lateral meniscus.  It 
was noted that the veteran had knee injuries prior to 
service, although he was unable to recall a specific injury.  
It was also noted that the veteran had worn a knee brace for 
pain when he was 15-19 years old, due to pain.  The 
assessment was old meniscal injury, existing prior to 
service.  An MRI report was referenced, although it did not 
appear to accompany the veteran's service medical records.

Following service separation, in a December 1998 VA 
examination the veteran was diagnosed with a complex meniscal 
tear.  The examiner indicated that in all likelihood, it was 
sustained prior to military service.  Conversely, in an April 
1999 private medical statement from Dr. Bendowski (an 
orthopedic surgeon), he stated that in his opinion, the 
injury was not sustained prior to service, particularly as 
there was no supporting data of a prior knee injury.  Dr. 
Bendowski indicated that he had reviewed an MRI report, which 
had revealed a very definite tear in the lateral meniscus.  

In August 1999, the veteran submitted a statement in which he 
indicated that the MRI referred to by Dr. Bendowski was one 
he had obtained from the U.S. Navy.  He stated that Dr. 
Bendowski used this MRI, rather than obtaining a new one, so 
that the veteran would have to incur the cost for a new MRI.  
The veteran also indicated that he had only seen Dr. 
Bendowski on one occasion, as he could not afford any more 
lost wages or medical expenses.  In an August 2000 statement, 
the veteran disagreed with the findings that he had a history 
of knee injuries prior to service.

The Board has reviewed the entire record, but a copy of the 
MRI report referenced above is not in the claims file.  The 
veteran's service medical records contain an MRI 
Questionnaire, but the actual MRI report is not in the file. 

The Board notes that there was a significant change in the 
law pertaining to veteran's benefits, which took place during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, as the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Moreover, in light of the evidence summarized above, the 
Board finds that additional development in this case is 
needed.  Specifically, the Board believes that the RO should 
obtain a copy of the MRI record referenced in the veteran's 
service medical records, and in Dr. Bendowski's April 1999 
statement.  After this record is obtained, the veteran should 
be afforded another VA examination by an examiner who has the 
benefit of reviewing the MRI report, as it does not appear 
that the MRI report was available to the VA examiner who 
performed the examination in December 1998.  The examiner 
should be requested to comment on the etiology of the 
veteran's knee disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be requested to 
identify the names and addresses of any 
other medical providers, both VA and 
private, that have treated him for a knee 
disorder, and whose records are not 
already in the claims file.  If the 
veteran identifies any outstanding 
relevant treatment records, the RO should 
obtain and associate those records with 
the claims file.  

3.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any current knee disorder(s).  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file, particularly service medical 
records, the MRI report, the December 
1998 VA examination report, and the April 
1999 private medical statement.  
Following this review and the examination 
of the veteran, if the veteran is 
diagnosed with a knee disorder(s), the 
examiner is requested to offer an opinion 
as to the following:  1) whether any 
current knee disorder(s) pre-existed the 
veteran's active service; and, if so 2) 
whether the veteran's pre-existing knee 
disorder(s) was aggravated or worsened 
during service beyond the natural 
progress of the disorder.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




